THE NEWHALL LAND AND FARMING COMPANY
EMPLOYEE SAVINGS PLAN
AMENDMENT NO. 4

 

             The Newhall Land and Farming Company Employee Savings Plan (the
“Plan”), as restated in its entirety effective January 1, 1989, and subsequently
amended, is further amended effective as of the dates set forth below, as
follows:

             1.          Section 2.04 of the Plan is amended, effective as of
January 1, 2001, to read as follows:

“Accounting Date shall mean January 1 of each year subsequent to the effective
date of the Plan on January 1, 1980 and each other date or dates as may be
established by the Committee.”

             2.          Subsection 2.12(a) of the Plan is amended, as of July
1, 2000, to read as follows:

             “(a)       any individual who performs services for a Participating
Company solely as a Leased Employee, independent contractor, consultant or
employee of a third-party employment agency or is classified as such by the
Participating Company for whom such services are performed (whether or not such
classification is upheld upon governmental or judicial review); and”

3.          Section 2.19 of the Plan is amended, as of January 1, 1997, by
striking the definition of  “Highly Paid Employee” and substituting the
following:

“Highly Paid Employee means, effective for Plan Years commencing after January
1, 1996, and in determining whether an Employee is Highly Compensated for Plan
Years beginning in 1997, an Employee who:

             (a) was a Five Percent Owner at any time during the year or the
preceding year, or

             (b) for the preceding year received aggregate Remuneration from the
Employer in excess of $80,000 (or such greater amount as the Internal Revenue
Service may determine pursuant to Section 414(q)(1) of the Code) and was in the
group of Employees consisting of the top 20% of Employees when ranked on the
basis of Remuneration paid during the preceding year.

For purposes of identifying Highly Paid Employees, the following rules shall
apply:

             (I)         For purposes of determining the number of Employees in
the top 20% of Employees by Remuneration under subsection (b) above, the
Committee shall exclude Employees who: (i) have not completed six (6) months of
service; (ii) normally work less than 17 1/2 hours per week; (iii) normally work
during not more than six (6) months during any year; (iv) have not attained age
21; (v) are included in a unit of employees covered by a collective bargaining
agreement (except to the extent provided in Treasury Regulations); or (vi)
rendered no services to any Affiliated Company during such year.

             (II)        A former Employee who separates from service (whether
actually or constructively) shall continue to be treated as a Highly Paid
Employee if such Employee was a Highly Paid Employee (i) at any time during the
Plan Year in which his/her Severance Date occurs or (ii) at any time after
attainment of age fifty-five(55).

             (III)       For purposes of this Paragraph, notwithstanding Section
2.13, the term “Employee” shall exclude any individual who is, at all times
during a Plan Year, a nonresident alien and who receives no earned income
(within the meaning of Section 911(d)(2) of the Code) from an Affiliated Company
which constitutes income from sources within the United States within the
meaning of Section 861(a)(3) of the Code.

             (IV)       In determining whether an Employee is a Highly Paid
Employee for the 1997 Plan Year, the amendments to Section 414(q) of the Code
stated above are treated as having been in effect for years beginning in 1996.”

             4.          Section 2.20 of the Plan is amended, as of January 1,
1997, by striking subparagraph (d) of the definition of “Highly Paid
Participant.”

             5.          Section 2.22 of the Plan is amended, as of January 1,
1997, by striking the definition of “Leased Employee” and substituting in lieu
thereof the following:

“Leased Employee means any person, other than an a common law employee of an
Affiliated Company, who pursuant to an agreement between an Affiliated Company
and any other person has performed services for the Affiliated Company (or for
the Affiliated Company and related persons determined in accordance with Section
414(n)(6) of the Code) on a substantially full-time basis for a period of at
least one year, and such services are performed under the primary direction or
control of the Affiliated Company.”

             6.          Article II of the Plan is amended, as of January 1,
1997, by striking Section 2.34, the definition of “Remaining Participant.”

             7.          Section 2.35 of the Plan is amended, effective as of
January 1, 1998, by adding the following paragraph:

“For purposes of Section 5.03, for Limitation Years beginning after December 31,
1997, Remuneration paid or made available during such Limitation Year shall
include any elective deferral (as defined in Section 402(g)(3) of the Code), and
any amount which is contributed or deferred by the Employer at the election of
the Employee and which is not includible in the gross income of the Employee by
reason of Sections 125 or 457 of the Code.”

             8.          Section 5.01 is amended, effective as of
January 1, 2001, to read as follows:

“Basic Employer Contributions. A Participating Company shall contribute to the
Plan on behalf of each Participant who is employed by it at any time during a
payroll period an amount equal to the Basic Employer Contribution elected by
such Participant with respect to his or her Earnings for such payroll period
that are attributable to service for such Participating Company.”

             9.          The introductory phrase in Subsection 5.02(a) is
clarified as applied to the determination of eligibility for the Matching
Employer Contribution for Plan Years beginning on and after January 1, 1995 to
read as follows:

“Subject to subsections (b), (c) and (d), Section 5.03, and Article VI, each
Participating Company shall, with respect to each Participant employed by it
during a payroll period, contribute to the Trust in cash a Matching Employer
Contribution in an amount determined by multiplying (i) the aggregate amount of
Basic Employer Contributions not in excess of 6% of a Participant’s Earnings
actually allocated to such Participant’s Basic Employer Contribution account for
such payroll period by reason of employment with such Participating Company by
(ii) a percentage determined by reference to such Participant’s years of
Seniority Service as of the end of such Plan Year as follows:”

             10.        Subsections 5.03(e) and 5.04(g) shall be deleted,
effective January 1, 2000, and shall have no force or effect with respect to the
Account of a Participant who performs an Hour of Service on or after
January 1, 2000.

             11.        Effective January 1, 1989, a new Subsection 5.06(c)
shall be added to clarify the treatment of Rollover Contributions prior to an
Eligible Employee’s becoming a Participant as provided in Article III to read as
follows:

             “(c)       An Eligible Employee who makes a Rollover Contribution
shall become a Participant as of the date of such contribution even if he or she
had not previously become a Participant.  Such an Eligible Employee shall become
a Participant only for the purposes of such Rollover Contribution and shall not
be eligible to share in any Company contributions until he or she becomes a
Participant in accordance with Section 3.01.”

             12.        Article VI of the Plan is amended, effective as of
January 1, 1997, by substituting “non-Highly Paid Participant” for “Remaining
Participant” wherever the latter appears in Article VI.

             13.        Section 6.01(a) of the Plan is amended in its entirety,
effective as of January 1, 1998, to read as follows:

             “(a)       With respect to any Plan Year, the Actual Deferral
Percentage (as defined in subsection (b)) of the group consisting of all Highly
Paid Participants for such Plan Year shall not exceed the greater of:

             (1)         125 percent of the prior year’s Actual Deferral
Percentage for the group of all non-Highly Paid Employee for the prior Plan
Year.

             (2)         The lesser of: (i) 200 percent of the prior year’s
Actual Deferral Percentage for the group of all non-Highly Paid Participant for
the prior Plan Year; or (ii) the prior year’s Actual Deferral Percentage for the
group of all non-Highly Paid Participants for the prior Plan Year plus two (2)
percentage points.

Notwithstanding the foregoing, the Employer has the right to elect and amend the
Plan to use current year data for determining the deferral percentage for all
non-Highly Paid Participants.”

             14.        Section 6.02(b) of the Plan is amended in its entirety,
effective as of January 1, 1997, to read as follows:

“For Plan Years commencing on or after January 1, 1997, Excess Contributions are
allocated to the Highly Paid Participants with the largest dollar amount of
Basic Employer Contributions taken into account in Section 6.01(a) above, for
the year in which the Excess Contributions arose, beginning with the Highly Paid
Participants with the largest dollar amount of such Basic Employer Contributions
and continuing in descending order until all the Excess Contributions have been
allocated.  For purposes of the preceding sentence, the “largest amount” is
determined after distribution of any Excess Contributions.”

             15.        Section 6.03(a) of the Plan is amended in its entirety,
as of January 1, 1998, to read as follows:

             “(a)       With respect to any Plan Year, the Contribution
Percentage (as defined in subsection (b)) of the group consisting of all Highly
Paid Participants for such Plan Year shall not exceed the greater of:

             (1)         125 percent of the prior year’s Contribution Percentage
for the group of all non-Highly Paid Participants for the prior Plan Year.

             (2)         The lesser of: (i) 200 percent of the prior year’s
Contribution Percentage for the group of all non-Highly Paid Participants for
the prior Plan Year; or (ii) the prior year’s Contribution Percentage for the
group of all non-Highly Paid Participants for the prior Plan Year plus two (2)
percentage points.

Notwithstanding the foregoing, the Employer has the right to elect and amend the
Plan to use current year data for determining the contribution percentage for
all non-Highly Paid Participants.”

             16.        Section 6.04(b) of the Plan is amended, effective as of
January 1, 1997, by adding the following paragraph:

“For Plan Years commencing on or after January 1, 1997, Excess Aggregate
Contributions are allocated to the Highly Paid Participants with the largest
dollar amount of Matching Contributions taken into account in Section 6.03(a)
above, for the year in which the Excess Aggregate Contributions arose, beginning
with the Highly Paid Participant with the largest dollar amount of such Matching
Contributions and continuing in descending order until all the Excess Aggregate
Contributions have been allocated.  For purposes of the preceding sentence, the
“largest amount” is determined after distribution of any, Excess Aggregate
Contributions.”

             17.        Article VI of the Plan is amended, effective as of
January 1, 1998, by striking Section 6.05.

             18.        Section 6.06 of the Plan is amended, effective as of
January 1, 1997, by striking Subsection (d).

             19.        Section 6.07(a) of the Plan is amended in its entirety,
effective as of January 1, 1998, to read as follows:

             “(a)       If both the Actual Deferral Percentage and the
Contribution Percentage do not satisfy the basic limitations set forth in
Sections 6.01(a)(1) and 6.03(a)(1) and one or more Highly Paid Participants are
eligible to have Basic Employer Contributions made on their behalf and to have
Matching Contributions made on their behalf, then the sum of the Actual Deferral
Percentages of Highly Paid Participants plus the sum of the Contribution
Percentages of Highly Paid Participants shall not exceed the greater of:

             (1)         The sum of: (i) 125 percent of the greater of the prior
year’s Actual Deferral Percentage or Actual Contribution Percentage for the
group of all non-Highly Paid Participants for the prior Plan Year, plus (ii) two
percentage points plus the lesser of the prior year’s Actual Deferral Percentage
or Actual Contribution Percentage for the group of all non-Highly Paid
Participants for the prior Plan Year.

             (2)         The sum of: (i) 125 percent of the lesser of the prior
year’s Actual Deferral Percentage or Actual Contribution Percentage for the
group of all non-Highly Paid Participants for the prior Plan Year, plus (ii) two
percentage points plus the greater of the prior year’s Actual Deferral
Percentage or Actual Contribution Percentage for the group of all non-Highly
Paid Participants for the prior Plan Year.

Notwithstanding the foregoing, the Employer has the right to elect and amend the
Plan to use current year data for determining the deferral or contribution
percentage for all non-Highly Paid Participants.”

             20.        The second sentence of Section 7.02 shall be amended,
effective as of January 1, 2001, to read as follows:

“Participants may elect to invest amounts held in their Accounts in shares of a
fund consisting of cash and Depositary Units (“Newhall Fund”), consistent with
the investment policy implemented by the Committee pursuant to its discretionary
authority to administer and interpret the Plan.”

             21.        The last sentence of Section 7.03(a) shall be amended,
effective as of January 1, 2001, to read as follows:

“Such designation shall become effective as soon as practicable following
receipt of the Participant’s election by the Committee or its delegate.”

             22.        Section 7.03(b) shall be amended, effective
January 1, 2001, to read as follows:

“As of each Accounting Date, a Participant may elect to transfer a portion of
his or her existing funds into the Newhall Fund consistent with the investment
policy and procedures implemented by the Committee, provided the aggregate value
of his or her Accounts invested in the Newhall Fund does not exceed 30% of the
value of his or her Accounts.  A transfer that exceeds the percentage limitation
shall be reduced pro rata between the originating investment funds.  The
election provided for in the preceding sentence shall be effective as soon as
practicable following receipt of the Participant’s election form by the
Committee or its delegate.

             23.        The second sentence of Section 7.09 shall be amended,
effective July 8, 1997, to read as follows:

“Each such Investment Manager must be a person (i) who has the power to manage,
acquire or dispose of any assets of the Plan, (ii) who (I) is registered as an
investment adviser under the Investment Advisers Act of 1940 or any successor
statute (“the Act”), (II) is not registered as an investment adviser under the
Act by reason of paragraph (1) of Section 203A(2) of the Act, but is registered
as an investment advisor under the laws of the state (referred to in paragraph
(1) of Section 203A of the Act) in which it maintains its principal office and
place of business, and, at the time the fiduciary last filed the registration
form most recently filed by the fiduciary with such state in order to maintain
the fiduciary’s registration under the laws of such state, also filed a copy of
such form with the Secretary of Labor, (III) is a bank as defined in that Act,
or (IV) is an insurance company qualified to manage, acquire or dispose of any
assets of the Plan under the laws of more than one state, and (iii) has
acknowledged in writing that he/she is a fiduciary with respect to the Plan.”

             24.        Subparagraph 9.02(b)(1)(iii) of the Plan is amended in
its entirety, effective as of January 1, 1997, to read as follows:

“Payment of tuition, related educational fees, and room and board expenses, for
the next 12 months of post-secondary education for the Participant, or the
Participant’s spouse, children, or dependents.”

             25.        The first sentence of Section 9.04 is amended, effective
as of January 1, 2001 to read as follows:

Upon approval of his or her application by the Committee (in accordance with the
procedure and criteria set forth in subsection (a)), a Participant may borrow
from the Trust an amount as specified in subsection (b), upon the terms and
conditions set forth in subsection (d).

             26.        The first sentence of Subsection 11.01(c) is amended,
effective August 1, 2001, to read as follows:

Notwithstanding subsection (b), a Participant may elect in writing at any time
following his or her termination of employment to receive a distribution of his
or her entire Vested Value in a lump sum provided that such distribution occurs
not more than 90 days following such Participant’s election.

             27.        Effective August 5, 1997, a new Subsection 14.02(g)
shall be added to read as follows:

             “(g)      The prohibition set forth in subsection (a) shall not
apply to an offset to a Participant’s Account against an amount that the
Participant is ordered or required to pay the Plan with respect to a judgment,
order or decree issued, or a settlement entered into, on or after August 5, 1997
in accordance with Sections 401(a)(13)(C) and (D) of the Code.”

             28.        Effective January 1, 1999, the following shall be added
to the end of Paragraph 14.06(b)(1):

“and any hardship withdrawal pursuant to Section 9.02.”

             29.        Effective December 12, 1994, a new Section 14.08 shall
be added to read as follows:

“USERRA Compliance.  Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service shall be provided in accordance with Section 414(u) of the Code.”

             30.        Except as modified by this Amendment No. 4, all the
terms and provisions of the Plan (as previously amended) shall continue in full
force and effect.

                           IN WITNESS WHEREOF, Newhall Management Corporation,
managing general partner of Newhall Management Limited Partnership, managing
general partner of The Newhall Land and Farming Company, a California limited
partnership has caused this Amendment No. 4 to be executed on behalf of such
partnership by its duly authorized officer as of this 18th day of July, 2001.

  THE NEWHALL LAND AND FARMING COMPANY (A CALIFORNIA LIMITED PARTNERSHIP)      
By: NEWHALL MANAGEMENT LIMITED PARTNERSHIP,     MANAGING GENERAL PARTNER        
By: NEWHALL MANAGEMENT CORPORATION,     MANAGING GENERAL PARTNER         By: /s/
Trude A. Tsujimoto

--------------------------------------------------------------------------------

  Title: Secretary

 

 

 